Exhibit 10.1

CONSENT AND SEVENTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

AND FIFTH AMENDMENT TO PLEDGE AGREEMENT

THIS CONSENT AND SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND FIFTH
AMENDMENT TO PLEDGE AGREEMENT (this “Seventh Amendment”) is made as of this 19th
day of April, 2016 by and among REVOLUTION LIGHTING TECHNOLOGIES, INC., a
Delaware corporation (“RLT”), LUMIFICIENT CORPORATION, a Minnesota corporation
(“Lumificient”), LIGHTING INTEGRATION TECHNOLOGIES, LLC, a Delaware limited
liability company (“LIT”), SEESMART TECHNOLOGIES, LLC, a Delaware limited
liability company (“Seesmart Tech”), RELUME TECHNOLOGIES, INC., a Delaware
corporation (“Relume”), TRI-STATE LED DE, LLC, a Delaware limited liability
company (“Tri-State”), VALUE LIGHTING, LLC, a Delaware limited liability company
(“Value Lighting”), ALL AROUND LIGHTING, L.L.C., a Texas limited liability
company (“All Around”), ENERGY SOURCE, LLC, a Rhode Island limited liability
company (“Energy Source”), and REVOLUTION LIGHTING – E-LIGHTING, INC., a
Delaware corporation (“RLT-E-Lighting”), and SEESMART, INC., a Delaware
corporation (“Seesmart”, and together with RLT, Lumificient, LIT, Seesmart Tech,
Relume, Tri-State, Value Lighting, All Around, Energy Source, and
RLT-E-Lighting, singly and collectively, jointly and severally, “Borrowers” and
each a “Borrower”), the Guarantors party hereto (each a “Guarantor” and
collectively, jointly and severally, the “Guarantors”; and, together with the
Borrowers, each an “Obligor” and collectively, jointly and severally, the
“Obligors”), and BANK OF AMERICA, N.A., a national banking association
(“Lender”).

W I T N E S S E T H:

WHEREAS, the Obligors and the Lender are parties to a certain Loan and Security
Agreement, dated as of August 20, 2014 (as amended, modified, supplemented or
restated and in effect from time to time, collectively, the “Loan Agreement”).

WHEREAS, the Obligors and the Lender are parties to a certain Pledge Agreement,
dated as of August 20, 2014 (as amended, modified, supplemented or restated and
in effect from time to time, collectively, the “Pledge Agreement”).

WHEREAS, the Obligors and the Lender are parties to a certain letter agreement,
dated as of March 9, 2016 (the “RLT Recapitalization Consent Letter”), which RLT
Recapitalization Consent Letter set forth the terms and conditions relating the
consent issued by the Lender to the Recapitalization (as defined in the RLT
Recapitalization Consent Letter) of the Equity Interests of RLT (the “RLT
Recapitalization”).

WHEREAS, the Obligors have advised the Lender that the Obligors intend to
consummate the RLT-E-Lighting/RLT-ES Recapitalization (as defined below) of the
Equity Interests of (i) RLT-E-Lighting and (ii) Revolution Lighting Technologies
– Energy Source, Inc. (“RLT-ES”).

 

1



--------------------------------------------------------------------------------

WHEREAS, the Obligors have advised the Lender that the Obligors intend to
consummate the Dissolutions (as defined below) of (i) Envirolight LED, LLC
(“Envirolight”), (ii) Seesmart Tech, and (iii) Break One Nine, Inc. (“Break
One”).

WHEREAS, the Obligors have advised the Lender that the Obligors intend to
consummate the Mergers (as defined below) of (i) Sentinel System, LLC
(“Sentinel”) with and into Relume, with Relume being the surviving entity and
(ii) Lumificient with and into Relume, with Relume being the surviving entity.

WHEREAS, the Obligors have advised the Lender that the Obligors intend to
consummate the LLC Conversions (as defined below) of (i) Seesmart, Inc.
(“Seesmart”) and (ii) and Relume into limited liability companies.

WHEREAS, the RLT-E-Lighting/RLT-ES Recapitalization, the Dissolutions, the
Mergers, and the LLC Conversions shall be collectively referred to herein as the
“Recombination”.

WHEREAS, pursuant to the terms and conditions of the Loan Agreement, the Pledge
Agreement and the other Loan Documents, the failure of the Obligors to obtain
the written consent of the Lender prior to consummating the Recombination would
constitute a Default and Event of Default under the Loan Agreement, and,
accordingly, the Obligors have requested the consent of the Lender to the
Recombination pursuant to the terms and conditions of this Amendment.

WHEREAS, the Obligors have requested that Seesmart be converted from a Guarantor
to a Borrower under the Loan Agreement and the other Loan Documents (the
“Seesmart Borrower Conversion”).

WHEREAS, the Obligors have also requested that the Lender also modify and amend
certain terms and conditions of the Loan Agreement and the Pledge Agreement.

WHEREAS, the Lender is willing to so consent to the Recombination and the
Seesmart Borrower Conversion, and to so modify and amend certain terms and
conditions of the Loan Agreement and the Pledge Agreement, subject to the terms
and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Obligors and the Lender agree as follows:

1. Capitalized Terms. All capitalized terms used herein and not otherwise
defined shall have the same meaning herein as in the Loan Agreement.

2. Confirmation of Consent to RLT Recapitalization. The Lender hereby confirms
that, subject to the terms and conditions contained herein, including, but not
limited to, the fulfillment of the Conditions Precedent to Effectiveness set
forth in Section 15 hereof, all as determined by the Lender in its sole
reasonable discretion, all conditions to the issuance of the consent of the
Lender to the RLT Recapitalization as set forth in the RLT Recapitalization
Consent Letter have been satisfied.

 

2



--------------------------------------------------------------------------------

3. Consent to the RLT-E-Lighting/RLT-ES Recapitalization. The Obligors hereby
represent, warrant, covenant and agree in favor of the Lender as follows: the
Equity Interests of RLT-E-Lighting and RLT-ES shall be recapitalized as
follows, and the Certificates of Incorporation (which constitute
Organic Documents) of RLT-E-Lighting and RLT-ES, respectively, shall be
accordingly amended and filed with the Secretary of State of the State of
Delaware (individually and collectively, the “RLT-E-Lighting/RLT-ES
Recapitalization”):

 

  (a) RLT-E-Lighting. The authorized common stock of RLT-E-Lighting shall be
reduced from 20,000,000 shares to 1,000 shares, and the number of outstanding
shares of RLT-E-Lighting shall be reduced to 1,000 shares via a 1-for-20,000
reverse stock split, and RLT shall remain as the sole stockholder of
RLT-E-Lighting.

 

  (b) RLT-ES. The authorized common stock of RLT-ES shall be reduced from
20,000,000 shares to 1,000 shares, and the number of outstanding shares of
RLT-ES shall be reduced to 1,000 shares via a 1-for-20,000 reverse stock split,
and RLT shall remain as the sole stockholder of RLT-ES.

The Obligors acknowledge and agree that under no circumstances shall any cash
Distributions be made relating to the RLT-E-Lighting/RLT-ES
Recapitalization. The Lender hereby consents to the RLT-E-Lighting/RLT-ES
Recapitalization subject to the terms and conditions contained herein,
including, but not limited to, the fulfillment of the Conditions Precedent to
Effectiveness set forth in Section 15 hereof, all as determined by the Lender in
its sole discretion. The Obligors shall certify to the Lender in writing within
three (3) Business Days after each respective RLT-E-Lighting/RLT-ES
Recapitalization, and therewith shall simultaneously deliver to the Lender (i)
file-stamped copies of each such amended Certificate of Incorporation of
RLT-E-Lighting and RLT-ES as filed with the Secretary of State of the State of
Delaware, (ii) replacement original stock certificates of RLT-E-Lighting and
RLT-ES, respectively, reflecting the RLT-E-Lighting/RLT-ES Recapitalization,
which original stock certificates shall be accompanied by stock powers duly
executed in blank or other instruments of transfer reasonably satisfactory to
the Lender, whereupon the Lender shall return to the Obligors any and all prior
original stock certificates for RLT-E-Lighting and RLT-ES that are in its
possession, (iii) a replacement Schedule 8.1.4 to the Loan Agreement and a
replacement Schedule III to the Pledge Agreement reflecting the
RLT-E-Lighting/RLT-ES Recapitalization, and (iv) certificates of a duly
authorized officer of each applicable Obligor certifying (A) that an attached
copy of resolutions authorizing the RLT-E-Lighting/RLT-ES Recapitalization
and all documents referenced therein and related thereto are true and complete,
and that such resolutions are in full force and effect, were duly adopted, have
not been amended, modified or revoked, and constitute all resolutions adopted
with respect to this credit facility, and (B) to the title, name and signature
of each Person authorized to sign such documents.. The Obligors further
acknowledge and agree that the foregoing consent of the Lender shall be null and
void and of no force or effect if the RLT-E-Lighting/RLT-ES Recapitalization is
not satisfactorily consummated by no later than June 30, 2016, as determined by
the Lender in its sole discretion.

4. Consent to the Dissolutions. The Obligors hereby represent, warrant, covenant
and agree in favor of the Lender as follows: Envirolight, Seesmart Tech, and
Break One shall be dissolved (individually a “Dissolution” and collectively the
“Dissolutions”), and the Lender

 

3



--------------------------------------------------------------------------------

hereby consents to the Dissolutions, and that each such entity shall cease to be
a Borrower or a Guarantor, as applicable, under the Loan Agreement and the other
Loan Documents, subject to the terms and conditions contained herein, including,
but not limited to, the fulfillment of the Conditions Precedent to Effectiveness
set forth in Section 15 hereof, all as determined by the Lender in its sole
reasonable discretion. The Obligors shall certify to the Lender in writing
within three (3) Business Days after the completion of each respective
Dissolution, and therewith shall simultaneously deliver to the Lender (i)
satisfactory file-stamped copies of all documents filed with the respective
state authorities to effectuate each Dissolution, and such written
certification shall also contain evidence confirming the transfer of any and all
assets of Envirolight, Seesmart Tech, and Break One, respectively, to
another Obligor, which evidence shall contain the identity of all such
assets and the name of the Obligor that is the transferee thereof, all to the
sole reasonable satisfaction of the Lender, (ii) a replacement Schedule 8.1.4 to
the Loan Agreement and a replacement Schedule III to the Pledge Agreement
reflecting the Dissolutions, and (iii) certificates of a duly authorized officer
of each applicable Obligor certifying (A) that an attached copy of
resolutions authorizing the Dissolutions and all documents referenced therein
and related thereto are true and complete, and that such resolutions are in full
force and effect, were duly adopted, have not been amended, modified or revoked,
and constitute all resolutions adopted with respect to this credit facility, and
(B) to the title, name and signature of each Person authorized to sign such
documents.. The Obligors acknowledge and agree that the foregoing consent of the
Lender shall be null and void and of no force or effect if the Dissolutions are
not satisfactorily consummated by no later than June 30, 2016, as determined by
the Lender in its sole discretion.

5. Consent to Mergers. The Obligors hereby represent, warrant, covenant and
agree in favor of the Lender as follows: (i) Sentinel will be merged with and
into Relume, with Relume being the surviving entity, and (ii) Lumificient will
be merged with and into Relume, with Relume being the surviving entity (each a
“Merger” and collectively the “Mergers”), and the Lender hereby consents to the
Mergers, subject to the terms and conditions contained herein, including, but
not limited to, the fulfillment of the Conditions Precedent to Effectiveness set
forth in Section 15 hereof, all as determined by the Lender in its sole
reasonable discretion. The Obligors shall certify to the Lender in writing
within three (3) Business Days after the completion of each respective Merger,
and shall therewith simultaneously deliver to the Lender (i) satisfactory
file-stamped copies of all documents filed with the respective state authorities
to effectuate each Merger, (ii) a replacement Schedule 8.1.4 to the Loan
Agreement and a replacement Schedule III to the Pledge Agreement reflecting the
Mergers, and (iii) certificates of a duly authorized officer of each applicable
Obligor certifying (A) that an attached copy of resolutions authorizing the
Mergers and all documents referenced therein and related thereto are true and
complete, and that such resolutions are in full force and effect, were duly
adopted, have not been amended, modified or revoked, and constitute all
resolutions adopted with respect to this credit facility, and (B) to the title,
name and signature of each Person authorized to sign such documents. The
Obligors acknowledge and agree that the foregoing consent of the Lender shall be
null and void and of no force or effect if the Mergers are not satisfactorily
consummated by no later than June 30, 2016, as determined by the Lender in its
sole discretion.

6. Consent to LLC Conversions. The Obligors hereby represent, warrant, covenant
and agree in favor of the Lender as follows: (i) Seesmart shall be converted
from a corporation into a limited liability company and (ii) Relume shall be
converted from a corporation into a

 

4



--------------------------------------------------------------------------------

limited liability company (individually an “LLC Conversion” and collectively the
“LLC Conversions”), and the Lender hereby consents to the LLC Conversions,
subject to the terms and conditions contained herein, including, but not limited
to, the fulfillment of the Conditions Precedent to Effectiveness set forth in
Section 15 hereof, all as determined by the Lender in its sole reasonable
discretion. The Obligors shall certify to the Lender in writing within three (3)
Business Days after the completion of each respective LLC Conversion, and
therewith shall simultaneously deliver to the Lender (i) satisfactory
file-stamped copies of all documents filed with the Secretary of State of the
State of Delaware to effectuate the LLC Conversions, (ii) replacement, original
member certificates of Seesmart and Relume, respectively, reflecting the LLC
Conversions, which original member certificates shall be accompanied by member
powers duly executed in blank or other instruments of transfer reasonably
satisfactory to the Lender, whereupon the Lender shall return to the Obligors
any and all prior original member certificates for Seesmart and Relume that are
in its possession, (iii) a replacement Schedule 8.1.4 to the Loan Agreement and
a replacement Schedule III to the Pledge Agreement reflecting the LLC
Conversions, and (iv) certificates of a duly authorized officer of each
applicable Obligor certifying (A) that an attached copy of resolutions
authorizing the LLC Conversions and all documents referenced therein and related
thereto are true and complete, and that such resolutions are in full force and
effect, were duly adopted, have not been amended, modified or revoked, and
constitute all resolutions adopted with respect to this credit facility; and (B)
to the title, name and signature of each Person authorized to sign such
documents. The Obligors acknowledge and agree that the foregoing consent of the
Lender shall be null and void and of no force or effect if the LLC Conversions
are not satisfactorily consummated by no later than June 30, 2016, as determined
by the Lender in its sole discretion. The Obligors further acknowledge and agree
that the Lender is authorized to file financing statements to reflect the LLC
Conversions.

7. Seesmart Borrower Conversion. Seesmart hereby:

 

  (a) acknowledges that it is currently a Guarantor under the Loan Agreement and
the other Loan Documents;

 

  (b) joins in the execution of, and become parties to, the Loan Agreement and
the other Loan Documents as a Borrower, as indicated by its signature below;
provided that Seesmart expressly agrees that nothing contained in this Amendment
shall serve to release or deem to release the obligations of Seesmart as a
Guarantor under the Guaranty, the Loan Agreement and the other Loan Documents;

 

  (c) agrees to be bound by all representations, warranties, covenants,
agreements, liabilities and acknowledgments of a Borrower under the Loan
Agreement and the other Loan Documents, with the same force and effect as if it
was a signatory to the Loan Agreement and the other Loan Documents and was
expressly named as a Borrower; and

 

  (d) assumes and agrees to perform all applicable duties and obligations as a
Borrower under the Loan Agreement and the other Loan Documents.

 

5



--------------------------------------------------------------------------------

8. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

 

  (a) Effective upon the satisfactory consummation pursuant to the terms and
conditions of this Amendment of each and all of the RLT-E-Lighting/RLT-ES
Recapitalization, the Dissolutions, the Mergers and the LLC Conversions (as
confirmed by the Lender), the definitions of “Borrowers”, “Guarantors” and
“Seesmart” as contained in the Loan Agreement shall be deleted in their entirety
and the following substituted in their stead:

““Borrowers”: singly and collectively, jointly and severally, RLT, LIT, Relume,
Tri-State, Value Lighting, All Around, RLT-E-Lighting, Energy Source and
Seesmart.”

““Guarantors”: singly and collectively, jointly and severally, Value Lighting
Houston and RLT-ES, and each Borrower as to each other Borrower, and each other
Person that guarantees payment or performance of Obligations. Pledgor is also a
non-recourse Guarantor to the extent set forth in Pledgor’s Guaranty dated as of
the Third Amendment Effective Date.”

““Seesmart: Seesmart, LLC, a Delaware limited liability company, and a wholly
owned Subsidiary of RLT.”

 

  (b) The definition of “LIBOR” as contained in Section 1.1 of the Loan
Agreement (Definitions) is hereby deleted in its entirety and the following
substituted in its stead:

““LIBOR: the per annum rate of interest (rounded up to the nearest l/8th of the
1% and in no event less than zero) determined by Agent at or about 11:00 a.m.
(London time) two Business Days prior to an interest period, for a term
equivalent to such period, equal to the London Interbank Offered Rate, or
comparable or successor rate approved by Agent, a published on the applicable
Reuters screen page (or other commercially available source designated by Agent
from time to time); provided, that any comparable or successor rate shall be
applied by Agent, if administratively feasible, in a manner consistent with
market practice.”

 

  (c) The provisions of Section 1.1 of the Loan Agreement (Definitions) are
hereby amended by inserting the following new definitions in their applicable
alphabetical orders:

““Dissolutions: as defined in the Seventh Amendment.”

““LLC Conversions: as defined in the Seventh Amendment.”

““Mergers: as defined in the Seventh Amendment.”

““Post-Seventh Amendment Obligations”: as defined in the Seventh Amendment.”

 

6



--------------------------------------------------------------------------------

““Recombination”: as defined in the Seventh Amendment.”

““RLT-E-Lighting/RLT-ES Recapitalization”: as defined in the Seventh Amendment.”

““Seesmart Borrower Conversion: as defined in the Seventh Amendment.”

““Seventh Amendment” means that certain Consent and Seventh Amendment to Loan
and Security Agreement and Fifth Amendment to Pledge Agreement, dated as of
April 19, 2016, by and among the Obligors and the Lender.”

““Seventh Amendment Effective Date”: means April 19, 2016”

 

  (d) Schedule 8.1.4 to the Loan Agreement is hereby deleted in its entirety,
and the amended and restated Schedule 8.1.4 to the Loan Agreement attached
hereto as Exhibit “A” is hereby substituted in its stead.

 

  (e) Effective upon the satisfactory consummation pursuant to the terms and
conditions of this Amendment of each and all of the Recombinations (as confirmed
by the Lender), each existing Schedule 8.1.4 to the Loan Agreement will deleted
in its entirety, and the replacement Schedule 8.1.4 to the Loan Agreement that
is delivered by the Obligors to the Lender pursuant to the terms and conditions
of this Amendment shall substituted in its stead.

9. Amendments to Pledge Agreement. Effective upon the satisfactory consummation
pursuant to the terms and conditions of this Amendment of each and all of the
Recombinations (as confirmed by the Lender), each existing Schedule III to the
Pledge Agreement will deleted in its entirety, and the replacement Schedule III
to the Pledge Agreement that is delivered by the Obligors to the Lender pursuant
to the terms and conditions of this Amendment shall substituted in its stead.

10. Post-Seventh Amendment Obligations. The Obligors hereby agree to deliver the
following duly completed and executed items to the Lender by no later than
May 2, 2016 (collectively the “Post-Seventh Amendment Obligations”), all in the
form and substance reasonably satisfactory to the Lender, and the Obligors
further agree that any failure by the Obligors to duly and timely comply with
the Post-Seventh Amendment Obligations shall constitute an Event of Default
under the Loan Agreement:

 

  (a) Perfection Certificate for RLT-E-Lighting.

 

  (b) Control Agreements for the Deposit Accounts and/or Securities Accounts of
RLT-E-Lighting, Energy Source and RLT-ES if determined by the Lender to be
necessary.

11. Ratification of Loan Documents. Except as specifically amended by this
Amendment, all of the terms and conditions of the Loan Agreement and of each of
the other Loan Documents shall remain in full force and effect. The Obligors
hereby ratify, confirm, and reaffirm all of the representations, warranties and
covenants contained therein. Further, the

 

7



--------------------------------------------------------------------------------

Obligors warrant and represent that no Event of Default exists, and nothing
contained herein shall be deemed to constitute a waiver by the Lender of any
Event of Default which may nonetheless exist as of the date hereof.

12. Ratification of Guaranty. Except as specifically amended by this Amendment,
all of the terms and conditions of the Guaranty shall remain in full force and
effect. Although not necessary to effectuate this Amendment, the Guarantors
hereby ratify, confirm and reaffirm, all and singular, each of the terms and
conditions of the Guaranty, and each of the warranties and representations made
by the Guarantors in the Guaranty. The Guarantors acknowledge, confirms and
agree that the Guaranteed Obligations include, without limitation, those arising
under the Loan Agreement, as amended by this Amendment, and any future
modifications, amendments, substitutions or renewals thereof.

13. Breach. Without limiting the provisions of the Loan Documents, a breach of
any agreement, covenant, warranty, representation or certification of the
Obligors under this Amendment and/or the failure of the Obligors to perform its
obligations under this Amendment shall constitute an Event of Default under the
Loan Agreement.

14. Waiver. Each Obligor acknowledges, confirms and agrees that it has no
claims, counterclaims, offsets, defenses or causes of action against the Lender
with respect to amounts outstanding under the Loan Agreement or otherwise. To
the extent such claims, counterclaims, offsets, defenses and/or causes of
actions should exist, whether known or unknown, at law or in equity, each
Obligor hereby WAlVES same and RELEASES the Lender from any and all liability in
connection therewith.

15. Conditions Precedent to Effectiveness. This Amendment shall not be effective
until each of the following conditions precedent has been fulfilled to the sole
satisfaction of the Lender:

 

  (a) This Amendment shall have been duly executed and delivered by the
respective parties hereto, and shall be in full force and effect and shall be in
form and substance satisfactory to the Lender.

 

  (b) All action on the part of the Obligors necessary for the valid
execution, delivery and performance by the Obligors of this Amendment and all
other documentation, instruments, and agreements to be executed in connection
herewith shall have been duly and effectively taken and evidence thereof
satisfactory to the Lender shall have been provided to the Lender.

 

  (c) The Obligors shall have executed and delivered to the Lender such
additional documents, instruments, and agreements as the Lender may reasonably
request.

16. Miscellaneous.

 

  (a)

This Amendment may be executed in several counterparts and by each party on a
separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument. Delivery of
an executed signature page of this Amendment (or any notice or agreement
delivered

 

8



--------------------------------------------------------------------------------

  pursuant to the terms hereof) by facsimile transmission or electronic
transmission shall be as effective as delivery of a manually executed
counterpart hereof; provided that the Obligors shall deliver originals of all
applicable documents referenced in this Amendment by no later than three (3)
Business Days after the Seventh Amendment Effective Date.

 

  (b) This Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

 

  (c) Any determination that any provision of this Amendment or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Amendment.

 

  (d) THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AMENDMENT AND ANY
DISPUTE ARISING OUT OF THE RELATIONSHIP BETWEEN THE PARTIES HERETO, WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW).

[SIGNATURE PAGE FOLLOWS]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as a sealed
instrument by their respective duly authorized officers.

 

LENDER: BANK OF AMERICA, N.A. By:  

/s/ Cynthia G. Stannard

Name:   Cynthia G. Stannard Title:   Sr. Vice President

[Signatures Continue on Next Page]

 

10



--------------------------------------------------------------------------------

BORROWERS: REVOLUTION LIGHTING TECHNOLOGIES, INC. By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer LUMIFICIENT
CORPORATION By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer LIGHTING INTEGRATION
TECHNOLOGIES, LLC By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer SEESMART TECHNOLOGIES,
LLC By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer RELUME TECHNOLOGIES,
INC. By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer

[Signatures Continue on Next Page]

 

11



--------------------------------------------------------------------------------

TRI-STATE LED DE, LLC By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer VALUE LIGHTING, LLC
By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer ALL AROUND LIGHTING,
L.L.C. By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer ENERGY SOURCE, LLC By:
 

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer REVOLUTION LIGHTING –
E-LIGHTING, INC. By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer SEESMART, INC. By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer

[Signatures Continue on Next Page]

 

12



--------------------------------------------------------------------------------

GUARANTORS: SENTINEL SYSTEM, LLC By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer VALUE LIGHTING OF
HOUSTON, LLC By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer ENVIROLIGHT LED, LLC
By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer BREAK ONE NINE, INC.
By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer REVOLUTION LIGHTING
TECHNOLOGIES – ENERGY SOURCE, INC. By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer

 

13